Citation Nr: 1507680	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-08 301	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1964 to December 1984, to include service during the Vietnam War.  The Veteran died in June 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was later transferred to the RO in Nashville, Tennessee.

In August 2013, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in June 2011 and the cause of his death is listed as coronary artery disease.  The Appellant seeks service connection for the cause of his death, asserting that his coronary artery disease had its onset in service or was otherwise the result of his service.  Based on the record, additional development is necessary to properly adjudicate this claim.

The Appellant has stated, and testified at hearing, that the Veteran was examined and treated at a military hospital in Tennessee after service separation.  VA has a duty to make all reasonable efforts to obtain any relevant records held by a government facility which may serve to substantiate a claim.  In this instance, additional efforts should be made to obtain any available records.

The RO sought and obtained a medical opinion with regard to the cause of the Veteran's death.  However, the opinion obtained did not address all of the relevant aspects of the claim.  When VA undertakes to obtain an opinion, the duty to assist requires that the opinion obtained be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, an additional opinion must be obtained on remand. 

In addition, the Appellant has provided information in the form of lay statements suggesting that the Veteran's health was impaired at the end of his service.  Inasmuch as the matter is being remanded and such evidence may help to substantiate the claim, further details should be sought and any additional information obtained should be considered by the medical expert rendering the opinion.


Accordingly, the case is REMANDED for the following action:

1. Obtain from the Appellant the information necessary to retrieve any outstanding treatment records for post-service care of the Veteran at military hospitals.  Such information should include the name or location of the hospital and the month and year of any such treatment (to the best of her recollection).  

Once such information is obtained, the records in question should be sought for inclusion in the claims file.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Appellant and her representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. The Appellant should also be asked to provide any additional information regarding the Veteran's health issues in service as alluded to at hearing and in the lay statements provided by shipmates.  Specific information as to the nature and severity of any symptoms observed by the Appellant or the shipmates should be included in the record.

3. Once any additional records and information on the Veteran's health have been obtained, an expert medical opinion should be obtained from a cardiologist with regards to the Veteran's coronary artery disease.  

The expert must be provided a complete copy of the Veteran's claim file, to include any documents received in response to the development ordered above, as well as any electronic records.

The expert should address the following:

Based on the Veteran's date of retirement from service (December 1984) and the date of his coronary artery bypass graft surgery (1988), is it at least as likely as not (probability 50 percent or greater) that his coronary artery disease had its onset in service?

In providing an opinion, the expert should review and comment on the Veteran's coronary history as set forth in the October 2007 treatment records, to specifically include the significance, if any, of the 35 to 40 pack-a- year smoking history, the dyslipidemia, and any signs or symptoms described in the lay evidence.  The expert should comment on any additional medical records received in response to the development ordered above.

The rationale for any opinion offered should be provided.  If the expert is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the expert to use his or her medical expertise and training to render an opinion.

4. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




